Per Curiam.
Section 170 of the Municipal Court Code does not authorize the taxation of disbursements incurred in resisting an application to the United States Supreme Court for a writ of certiorari. Even if the section expressly permitted taxation of the item-in question, it would be unenforcible as an unauthorized restraint upon free access to the United States Supreme Court. (Missouri Pacific R. Co. v. Larabee, 234 U. S. 459.) The cost of printing briefs may not even be taxed as a disbursement in the .United States Supreme Court (Ex Parte Hughes, 114 U. S. 548; American Trust Co. v. Speers Sands & Clay Works, 60 F. [2d] 994, 998).
Order reversed, with ten dollars costs, and motion granted.
All concur. . Present — Hammer, Shientag and Miller, JJ.